DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2020/0098709).
In regards to claim 1, Lin discloses of an antenna substrate comprising: a body having a first surface and a second surface opposing each other and a side surface connecting the first surface and the second surface to each other (for example see Figs 1, 1A, 2A-2D, 3-4, 4A, 5A-5E, 6-7, 8A-8D, 9-10); an antenna portion (for example 40) disposed on the first surface of the body (for example see Figs 1, 2B-2D, 3-4, 5C-5E, 6-7, 9-10); and a pad portion (for example see pads 12, 32) disposed in the body, exposed to the side surface of the body (for example see Paragraphs 0023-0024, 0036-0037, 0047-0048, 0053, 0056), and including a plurality of pad layers (for example see layers of 10 and 30) connected to each other in a first direction from the second surface of the body toward the first surface of the body (for example see Figs 1, 1A, 2B-2D, 3-4, 5C-5E, 6-7, 9-10), wherein at least one of the plurality of pad layers has a greater width in a second direction than in a third direction perpendicular to the second direction when viewed in the first direction (for example see Figs 1, 1A, 2B-2D, 3-4, 5C-5E, 6-7, 9-10 and Paragraphs 0034, 0042, 0052, 0057).  
In regards to claim 2, Lin discloses of the antenna substrate of claim 1, wherein the second direction is a direction parallel to the side surface of the body, and the third direction is a direction perpendicular to the side surface of the body (for example see Figs 1, 1A, 2B-2D, 3-4, 5C-5E, 6-7, 9-10).  
In regards to claim 3, Lin discloses of the antenna substrate of claim 1, wherein a surface of the pad portion is substantially coplanar with the side surface of the body (for example see Figs 1, 1A, 2A-2D, 3-4, 4A, 5A-5E, 6-7, 8A-8D, 9-10).  
In regards to claim 4, Lin discloses of the antenna substrate of claim 1, wherein the antenna portion (40) includes a patch antenna (for example see Paragraph 0027).  
In regards to claim 5, Lin discloses of the antenna substrate of claim 1, wherein each of the plurality of pad layers (for 10, 30) includes a pattern layer (for example conductive layer 50 for conductive structures 60 of 12, 32) and a via layer (for example see 23, 43), and the via layer (23, 43) connects the pattern layers included in adjacent pad layers of the plurality of pad layers to each other (for example see Figs 1, 1A, 2B-2D, 3-4, 4A, 5C-5E, 6-7, 8D, 9-10).  
In regards to claim 6, Lin discloses of the antenna substrate of claim 5, wherein on the side surface of the body, a width of the pattern layer is greater than a width the via layer (for example see Figs 1, 1A, 2A-2D, 3-4, 4A, 5A-5E, 6-7, 8A-8D, 9-10).  
In regards to claim 7, Lin discloses of the antenna substrate of claim 6, wherein the body includes a plurality of insulating layers (for example see 22, 42 (and 21, 48, 71) and Paragraphs 0023, 0025-0027, 0037, 0048);mentioned as dielectric but includes similar examples of insulating materials recited by the Applicant in their disclosure) stacked in the first direction, and the plurality of pad layers (for pads 12, 32) are disposed on the plurality of insulating layers, respectively (for example see Figs 1, 1A, 2A-2D, 3-4, 4A, 5A-5E, 6-7, 8A-8D, 9-10 and Paragraphs 0023, 0026-0027, 0030-0031, 0036-0039, 0043, 0047-0048, 0053).  
In regards to claim 8, Lin discloses of the antenna substrate of claim 7, wherein the pattern layer (50, 60) is disposed on each of the plurality of insulating layers (22, 42), and the via layer (23, 43) penetrates through each of the plurality of insulating layers (22, 42, for example see Figs 1, 1A, 2A-2D, 3-4, 5A-5E, 6-7, 8A-8D, 9-10).  
In regards to claim 9, Lin discloses of the antenna substrate of claim 5, further comprising a wiring portion disposed in the body and including a plurality of wiring layers (for example see A and non-via connected side wirings in Figs 1, 1A, 2A-2D, 3-4, 4A, 5A-5E, 6-7, 8A-8D, 9-10)  
In regards to claim 10, Lin discloses of the antenna substrate of claim 9, wherein the pattern layer (50, 60) included in each of the plurality of pad layers (of pads 12, 32) is disposed on substantially the same level as a level of each of the plurality of wiring layers (for example see Figs 1, 1A, 2A-2D, 3-4, 4A, 5A-5E, 6-7, 8A-8D, 9-10).  
In regards to claim 13, Lin discloses of an antenna substrate comprising: a body; an antenna portion (for example 40) disposed on a first surface of the body; and a pad portion (for example see 10, 30) disposed in the body, exposed to a side surface of the body perpendicular to the first surface of the body (for example see Paragraphs 0023-0024, 0036-0037, 0047-0048, 0053, 0056), and including a plurality of pad layers (for example see layers of 10 and 30) each including a pattern layer (for example see conductive layer 50 of for conductive structures 60 of pads 12, 32) and a via layer (see 23, 43), wherein on the side surface of the body, a width of the pattern layer is greater than a width the via layer (for example see Figs 1, 1A, 2B-2D, 3-4, 5C-5E, 6-7, 9-10 and Paragraphs 0034, 0042, 0052, 0057).  
In regards to claim 14, Lin discloses of the antenna substrate of claim 13, wherein the pattern layer (50, 60) and the via layer (23, 43) of each of the plurality of pad layers have substantially coplanar surfaces with the side surface of the body (for example see Figs 1, 1A, 2A-2D, 3-4, 4A, 5A-5E, 6-7, 8A-8D, 9-10).  
In regards to claim 15, Lin discloses of the antenna substrate of claim 13, wherein the via layer (23, 43) connects the pattern layers (50, 60) included in adjacent pad layers of the plurality of pad layers to each other (for example see Figs 1, 2A-2D, 3-4, 5A-5E, 6-7, 8A-8D, 9-10).  
In regards to claim 16, Lin discloses of the antenna substrate of claim 13, wherein the body includes a plurality of insulating layers (for example see 22, 42 (and 21, 48, 71) and Paragraphs 0023, 0025-0027, 0037, 0048; mentioned as dielectric but includes similar examples of insulating materials recited by the Applicant in their disclosure) stacked in a first direction in which the plurality of pad layers (for pads 12, 32) are stacked, and the plurality of pad layers are disposed on the plurality of insulating layers, respectively (for example see Figs 1, 1A, 2A-2D, 3-4, 4A, 5A-5E, 6-7, 8A-8D, 9-10 and Paragraphs 0023, 0026-0027, 0030-0031, 0036-0039, 0043, 0047-0048, 0053).  
In regards to claim 17, Lin discloses of the antenna substrate of claim 16, wherein the pattern layer (50, 60) is disposed on each of the plurality of insulating layers (22, 42), and the via layer (23, 43) penetrates through each of the plurality of insulating layers (22, 42, for example see Figs 1, 1A, 2A-2D, 3-4, 5A-5E, 6-7, 8A-8D, 9-10).  
In regards to claim 18, Lin discloses of the antenna substrate of claim 13, further comprising a wiring portion disposed in the body and including a plurality of wiring layers disposed on the plurality of insulating layers (21, 22, 42, 71), respectively, wherein the plurality of wiring layers connected to one another by a via (23, see lower layers (for example 21, 22, 71) connected to 50 via 23).  
In regards to claim 20, Lin discloses of the antenna substrate of claim 13, further comprising a protective layer (for example see 48 and/or 30X) disposed on at least one of the first surface of the body, a second surface of the body opposing the first surface, or the side surface of the body (for example see Figs 1, 2B-2D, 3-4, 5C-5E, 6-7, 9 and Paragraphs 0027, 0037, 0039, 0048, 0050).  

Allowable Subject Matter
Claims 11 and 12 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 11, the prior art does not disclose of an antenna substrate comprising: a body having a first surface and a second surface opposing each other and a side surface connecting the first surface and the second surface to each other; an antenna portion disposed on the first surface of the body; and a pad portion disposed in the body and including a plurality of pad layers each including a pattern layer and a via layer, wherein the pattern layer and the via layer of each of the plurality of pad layers are exposed to the side surface of the body, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 12 is also allowed as being dependent on claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 19, the prior art does not disclose of the antenna substrate of claim 18, wherein the pattern layer included in each of the plurality of pad layers is disposed on substantially the same level as a level of each of the plurality of wiring layers, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844